                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION


STACY ARNOLD,                                 )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )
                                              )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                           )
ST. JOSEPH PUBLIC LIBRARY,                    )
OFFICER REBECCA HAILEY (IN HER                )
PERSONAL AND PROFESSIONAL CAPACITY)           )
                                              )
                                              )
                Defendants                    )



             SUGGESTIONS IN OPPOSITION TO DEFENDANTS’ MOTION FOR
                             ATTORNEY’S FEES

       COMES NOW, Plaintiff, Stacy Arnold, and presents these suggestions in opposition to

Defendants’ motions for attorney’s fees.

Background

       On January 19, 2020, Defendant St. Joseph Public Library and Defendants City of St.

Joseph and Rebecca Hailey moved the Court for the attorney’s fees incurred by them in this

action. Specifically, Defendants City of St. Joseph and Rebecca Hailey (hereinafter “the City

Defendants”) request “that their attorney’s fees be taxed as costs against Plaintiff pursuant to 42

U.S.C. § 1988 and Fed. R. Civ. P. 54(d) in the amount of $38.112.70” (ECF 105) and Defendant

Library (hereinafter “the Library”) requests that “its attorneys’ fees be taxed as costs against

Plaintiff pursuant to U.S.C. § 1988 and Fed. R. Civ. P. 54(d) in the amount of $40, 096.00” (ECF

106). On the City Defendants’ bill of costs (ECF 108), the city has handwritten “see attached


                                                  1

          Case 5:19-cv-06137-BP Document 109 Filed 02/02/21 Page 1 of 4
summary of attorney fees as prevailing party under 42 U.S.C. § 1988” under “other costs.” The

Library has also added attorneys’ fees to “other costs” on the bill of costs it has set forth.

       On January 20, 2020, Plaintiff received an email from counsel for Defendants, attached

hereto as Exhibit A. In this email, opposing counsel jointly wrote that “[a]s the prevailing

parties, Defendants are entitled to seek their costs incurred in defending against your claims.

Defendants motions for costs in the form of attorney’s fees and their bill of costs were filed

earlier this week. In total, the costs Defendants may be awarded exceed $78,000.00...We are

reaching to you to see if we could reach an agreement wherein Defendants would not pursue

costs in exchange for your agreement to not file an appeal.”

Argument

       Defendants are unentitled to attorney’s fees. “The purpose of the Civil Rights Attorney’s

Fee Awards Act is to ensure effective access to the judicial process for persons with civil rights

grievances, and accordingly, a prevailing plaintiff should ordinarily recover an attorney fee

unless special circumstances would render such an award unjust.” Hensley v. Eckerhart, 461

U.S. 424, 429 (1983). A prevailing defendant, however, “may recover attorney fees only when

the suit is vexatious, frivolous, or brought to harass or embarrass defendant.” Id. at n.2. See also

Fox v. Vice, 568 U.S. 826, 836 (“Section 1988 allows a defendant to recover reasonable

attorney's fees incurred because of, but only because of, a frivolous claim.”). Plaintiff’s claims

were not frivolous, vexatious, or brought to harass, and Defendants fail to present any assertion

or argument whatsoever that they are entitled to attorney’s fees under this standard. Indeed, the

Library’s typed—and the City Defendants’ handwritten—alleged entitlement to attorney’s fees

as “prevailing party under 42 U.S.C. § 1988” on their bill of costs does not qualify as such an

assertion or argument.



                                                   2

          Case 5:19-cv-06137-BP Document 109 Filed 02/02/21 Page 2 of 4
       Counsel for Defendants make their living as defense attorneys. It is highly unlikely that

Plaintiff’s case is their first rodeo at § 1983 litigation, and equally unlikely that they are unaware

that defendants may not seek attorney’s fees under § 1983 simply because they are the prevailing

party. Defendants present their motions for attorney’s fees in bad faith. Their actions are

inconsistent with Fed. R. Civ. P. 11(b) and instead consistent with an attempt to intimidate and

harass Plaintiff in order to strategically deter her from filing an appeal should she otherwise

choose to do so.

       Plaintiff respectfully requests that Defendants’ motions for attorney’s fees (ECF 105,

ECF 106) be promptly denied, that Defendants are penalized their actual costs, and for any other

relief deemed just by the Court.



                                                               RESPECTFULLY SUBMITTED,

                                                               STACY ARNOLD, Plaintiff

                                                                /s/Stacy Arnold
                                                               Stacy Arnold
                                                               500 Westover Dr. #11589
                                                               Sanford, NC 27330
                                                               803-428-7024
                                                               stacy.kaye.arnold@gmail.com




                                                  3

          Case 5:19-cv-06137-BP Document 109 Filed 02/02/21 Page 3 of 4
                                CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing was filed electronically with the Clerk of
the Court on February 2, 2021, to be served by operation of the Court’s electronic filing system
upon:

 Christopher L. Heigele                             Gregory P. Goheen
 Steven F. Coronado                                 McAnany, Van Cleave & Phillips, PA-KCKS
 Bay Otto Coronado PC – KCMO                        10 East Cambridge Circle Drive
 4600 Madison Avenue                                Ste. 300
 Suite 210                                          Kansas City, KS 66103
 Kansas City, MO 64112-3019                         ggoheen@mvplaw.com
 cheigele@batyotto.com                              Attorneys for Defendant
 scoronado@batyotto.com                             St. Joseph Public Library
 Attorneys for Defendants
 City of St. Joseph, Missouri,
 Officer Rebecca Hailey


_/s/ Stacy Arnold________




                                                4

          Case 5:19-cv-06137-BP Document 109 Filed 02/02/21 Page 4 of 4
